Case 6:18-cv-01746-PGB-TBS Document 30 Filed 01/04/19 Page 1 of 1 PageID 164



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

MATT MORGAN,

  Plaintiff,

-vs-                                                  CASE NO.: 6:18-CV-1746-ORL-40TBS

CAPITAL ALLIANCE GROUP,

 Defendant.
                                        /

                                         NOTICE OF SETTLEMENT

        Plaintiff, Matt Morgan, by and through the undersigned counsel, hereby notifies the Court that the

parties have reached a settlement with regard to this case and are presently drafting and finalizing the

settlement agreement, and general release or documents. Upon execution of the same, the parties will file

the appropriate dismissal documents with the Court.

                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 4th day of January, 2019, I filed a correct copy of the foregoing

via the Court’s CM/ECF website which sent electronic notice to all parties of record.


                                                 /s/ Octavio Gomez
                                                   Octavio “Tav” Gomez, Esquire
                                                   Morgan & Morgan, Tampa, P.A.
                                                   One Tampa City Center
                                                   201 N. Franklin Street, 7th Floor
                                                   Tampa, FL 33602
                                                   Tele: (813) 223-5505
                                                   Fax: (813) 223-5402
                                                   TGomez@ForThePeople.com
                                                   Florida Bar #: 0338620
                                                   Attorney for Plaintiff
